DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are pending. Claims 1-23 are the subject of this NON-FINAL Office Action. This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of species A1, B1b, and B1x in the reply filed on 09/23/2022 is acknowledged. Upon further consideration in light of the obviousness between blood and plasma, the requirement for election of species between sample types is withdrawn.

	
Note Regarding the Specification
	Page 14, line 1, of the specification uses the notation “Mg++” and “Mn++” rather than the standard notation of “Mg2+” and “Mn2+.” For purposes of clarity, correction is requested.

Drawings
The drawings are objected to because Figure 1 refers to "Newtera bead-based transposons," but should be corrected to "NEXTERA™ bead-based transposons." Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 objected to because of the following informalities:  "The method of e of claim 1" should be corrected to "The method of claim 1".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 7 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "identifying pathogen sequences within the sequenced sequences which is an act of evaluating information, a mental process that can be performed in the human mind. This judicial exception is not integrated into a practical application because the steps taken to isolate the nucleic acids used in the identification are insignificant extra-solution activities 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the initial steps of obtaining a sample and removing intact cells is well-understood, routine, and conventional, as evidenced by Blauwkamp et. al. (US 2017/0016048 A1, par. 0004, 0005) and Hoyal-Wrightson et. al. (US 2010/0297710 A1, par. 0043). 
Enriching a sample based on size is well-understood, routine, and conventional activity in the process of creating a sequencing library, as evidenced by Beckman Coulter, Inc. Company Pamphlet “SPRIselect User Guide: SPRI Based Size Selection” (cited on the IDS filed 05/19/2022, pg. 1-1). Additionally, the limitation of removing nucleic acids of less than 1000 basepairs is data-gathering and selection of data to be analyzed. This does not meaningfully limit the claim as this only identifies which nucleic acids are to be used in the evaluation of the information. Preparing a sequencing library at a high level of generality, is also well-understood, routine, and conventional, as evidenced by Blauwkamp (par. 0053) and Adey et. al. (Genome Biology, 2010, 11:R119, cited on the IDS filed 05/19/2022; pg. 1, left col., par. 2; pg. 1, right col., par. 1-2).
Furthermore, the use of nucleic acids larger than 1000 basepairs to identify pathogen sequences is a natural phenomena, as it draws a correlation between the existence of nucleic acids longer than 1000 basepairs and the presence of pathogens.
The additional element of sequencing the nucleotide sequences of the sequencing library is claimed at a high level of generality, which has been held to be well-understood, routine, conventional activity or as insignificant extra-solution activity, and thus does not amount to significantly more than the judicial exception. See MPEP 2106.05(d). 
Thus, the additional elements recited in claims 6 and 7 do not amount to more than the judicial exception, as they are well-understood, routine, conventional activities and insignificant extra-solution activities performed in the process of obtaining the data necessary for the identification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name NEXTERA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe transposons or bead-based transposons and, accordingly, the identification/description is indefinite.

Claim 14 recites the limitation “a copolymer of N-vinyl pyrrolidone (70%) and N-methyl-N’-vinyl imidazolium chloride (30%). The use of parentheses to denote the percentages makes it unclear as to whether the percentages are a required limitation of the claim, or whether the percentages are exemplary.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends upon claim 1. Claim 1 recites the limitation "removing nucleic acid molecules of less than 1000 basepairs (bp)." Claim 11 recites the limitation "removing nucleic acid molecules of less than 600 bp."  
As 600 bp is less than 1000 bp, claim 1 would necessarily include the removal of nucleic acids of less than 600 bp. Additionally, the removal of nucleic acid molecules less than 600 bp would leave behind a larger amount of nucleic acids compared to the removal of nucleic acid molecules less than 1000 bp, thus rendering claim 11 broader than claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 15-23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blauwkamp et. al. (US 2017/0016048 A1, referred to as Blauwkamp) and evidenced by the patented claims (US 11111520 B2, referred to as Blauwkamp ‘520).
Regarding claims 1 and 2, Blauwkamp discloses a method of preparing a cell-free blood or plasma sample from the host (par. 0005, 0227, 0238; claim 90), removing host DNA of one or more length intervals (par. 0016, 0176; claim 90 and 91), and discloses the length intervals are selected from the group consisting of about 180 bases, about 360 bases, about 540 bases, about 720 bases, and about 900 bases (par. 0017, 0176; claim 93). As these lengths are fewer than 1000 base pairs, and thus fall within the range recited in the instant claim 1 and 2, the disclosure of Blauwkamp anticipates the limitation of “removing nucleic acid molecules of less than 1000 basepairs.” 
This is further evidenced by the patented claims 2 and 4 of Blauwkamp ‘520, which disclose removing host cell-free DNA of one or more length intervals from the sample (claim 2 of Blauwkamp ‘520), wherein the length intervals are selected from the group consisting of about 180 bases, about 360 bases, about 540 bases, about 720 bases, about 900 bases, and about 1000 bases (claim 4 of Blauwkamp ‘520).
Regarding claim 3, Blauwkamp teaches performing a sequencing assay after enriching the sample (claim 97).
Regarding claims 4-6, Blauwkamp teaches the preparation of a sequencing library from the nucleic acids in the sample, which corresponds to claim 4. Blauwkamp further teaches this is followed by sequencing (par. 0053, Fig. 1), which corresponds to claim 5. Blauwkamp additionally teaches the identification of the pathogen sequences (par. 0053, Fig. 1), which corresponds to claim 6.
Regarding claim 7, as discussed above with regards to claims 1 and 2, Blauwkamp discloses a method of preparing a cell-free blood or plasma sample from the host (par. 0005, 0227, 0238; claim 90), removing host DNA of one or more length intervals (par. 0016, 0176; claim 90 and 91), and discloses the length intervals are selected from the group consisting of about 180 bases, about 360 bases, about 540 bases, about 720 bases, and about 900 bases (par. 0017, 0176; claim 93). As discussed above with regards to claims 4-6, Blauwkamp further teaches the preparation of a sequencing library from the enriched nucleic acids in the sample, followed by sequencing and the identification of the pathogen sequences (par. 0049, 0053, Fig. 1).
Regarding claim 10, Blauwkamp teaches the sequencing assay can be a high-throughput sequencing assay (par. 0213).
Regarding claim 11, as discussed above, Blauwkamp discloses the length intervals are selected from the group consisting of about 180 bases, about 360 bases, about 540 bases, about 720 bases, and about 900 bases (par. 0017, 0176; claim 93). The lengths intervals of about 180 bases, about 360 bases, and about 540 bases are fewer than 600 base pairs, and thus fall within the recited range.
Regarding claim 12, Blauwkamp teaches the use of centrifugation to remove cells from the sample (par. 0227, 0238).
Regarding claim 15, Blauwkamp teaches the use of solid phase reversible immobilization (SPRI) beads to perform size selection purifications of cell-free DNA (par. 0174).
Regarding claim 16, Blauwkamp teaches the non-host nucleic acids are selected from the group consisting of pathogenic nucleic acids, microbial nucleic acids, bacterial nucleic acids, viral nucleic acids, fungal nucleic acids, parasitic nucleic acids, and any combination thereof (par. 0011).
Regarding claim 17, Blauwkamp teaches the non-host nucleic acids can be pathogenic nucleic acids (par. 0011), and teaches the population of interest may comprise one or more non-host genomes (par. 0097).
Regarding claim 18, Blauwkamp teaches the sample comprises blood (par. 0005, 0227).
Regarding claim 19, Blauwkamp teaches the sample comprises plasma (par. 0005, 0238).
Regarding claims 20-23, Blauwkamp teaches the host comprises a human (par. 0010, claim 99).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blauwkamp in view of Adey et. al. (Genome Biology, 2010, 11:R119, cited on the IDS filed 05/19/2022).
The teachings of Blauwkamp are discussed above and incorporated here. Blauwkamp does not teach a transposon-based method to construct the library.
Adey teaches a transposase-catalyzed library preparation method (Abstract; pg. 9, right col., par. 2), and further teaches the process uses NEXTERA products (pg. 12, left col., par. 4; pg. 13, left col., par. 1). Adey teaches this method is an efficient method for constructing shotgun fragment libraries (Abstract), it simplifies the library preparation, and it greatly reduces input requirements (pg. 2, right col., par. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transposon-based library preparation system, as using this method would make the library preparation method more efficient and reduces input requirements.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blauwkamp in view of Hoyal-Wrightson et. al. (US 2010/0297710 A1).
The teachings of Blauwkamp are discussed above and incorporated here. Blauwkamp does not teach the use of a controlled pore glass bead to remove intact cells from the host organism sample by binding cell free nucleic acids.
Hoyal-Wrightson teaches a solid support to extract nucleic acid from a sample (par. 0011, 0014, 0016). The solid support may be controlled pore glass (par. 0017). Hoyal-Wrightson further teaches the support can be coated with functional groups (par. 0017, 0018). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a controlled-pore glass bead taught by Hoyal-Wrightson to bind cell free DNA, as this would be a simple substitution of one method of separating nucleic acids for another.

Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Blauwkamp in view Hoyal-Wrightson as applied to claim 13 above, and further in view of Mather et. al. (WO 2019/013991 A2, published 01/17/2019).
The teachings of Blauwkamp and Hoyal-Wrightson are discussed above and incorporated here. Neither Blauwkamp nor Hoyal-Wrightson teach the use of this specific functionalized controlled pore glass bead. 
Mather teaches a method of extracting nucleic acid from blood, comprising a substrate and polycation (par. 0036). The polycation may be comprised of about 70% N-vinyl pyrrolidone (par. 0038) and about 30% 3-methyl-1-vinylimidazolium chloride (par. 0038, 0041). The substrate may be a controlled pore glass bead (par. 0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Mather to extract nucleic acids from the blood sample, as this would be a simple substitution of the glass bead taught by Hoyal-Wrightson, and there is no evidence of unpredictable results. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Blauwkamp in view Hoyal-Wrightson as applied to claim 13 above, and further in view of Flieg et. al. (US 2014/0326669 A1) and evidenced by Wang et. al. (Drug Delivery, 24, 2017).
The teachings of Blauwkamp and Hoyal-Wrightson are discussed above and incorporated here. Neither Blauwkamp nor Hoyal-Wrightson teach the use of this specific functionalized controlled pore glass bead.
Flieg teaches the use of LUVIQUAT® FC 370, composed of poly[(3-methyl-1-vinylimidazolium chloride)-co-(1-vinylpyrrolione)]polyquaternium in membranes used to extract DNA (par. 0019, 0079, Fig. 6). As evidenced by Wang, LUVIQUAT ® FC 370 is composed of 70% 1-vinylpyrrolione and 30% 3-methyl-1-vinylimidazolium chloride (Fig. 1).
It would have been obvious to one of ordinary skill in the art to use this compound to functionalized the controlled pore glass beads as taught by Blauwkamp in view of Hoyal-Wrightson as Flieg teaches the use of this compound improves extraction of DNA. Therefore, it would have been obvious to substitute the functionalization of the bead as taught by Hoyal-Wrightson with a copolymer of 70% N-vinyl pyrrolidone and 30% N-methyl-N'-vinyl imidazolium chloride as Flieg teaches this compound improves DNA extraction, and there is no evidence of unpredictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6 and 12 of U.S. Patent No. 11390864 B2 in view of Blauwkamp and Hoyal-Wrightson.
The conflicting claim 12 recites a method, comprising: 
selectively extracting at least some cell free deoxyribonucleic acids from a sample of whole blood or plasma by exposing a deoxyribonucleic acid extraction material to the sample, the deoxyribonucleic acid extraction material including: 
a substrate selected from the group consisting of controlled pore glass, a metal oxide, a metal with an oxide layer, and carbon; 
and a polycation i) physically bonded, via physisorption or non-covalent bonding with biotin-streptavidin, or ii) covalently bonded to at least a portion of a surface of the substrate; 
separating the deoxyribonucleic acid extraction material from the sample of whole blood or plasma, wherein separating involves pipetting the sample, pouring off the sample, or filtration; 
and eluting the extracted cell free nucleic acids from the deoxyribonucleic acid extraction material by exposing the deoxyribonucleic acid extraction material to an elution buffer; wherein the polycation consists of a cationic copolymer synthesized from a quaternized 1-vinylimidazole monomer having structure (I):

    PNG
    media_image1.png
    93
    192
    media_image1.png
    Greyscale

wherein R in structure (I) is an alkyl group having from 1 carbon atom to 10 carbon atoms and X in structure (I) is a counterion selected from the group consisting of chloride, methyl sulfate, ethyl sulfate, iodide, hydrogen sulfate, acetate, and bromide, and a neutral N-vinylpyrrolidone monomer selected from the group consisting of N-vinylpyrrolidone, acrylamide, and hydroxypropylmethacrylamide.
The conflicting claim 3 recites the deoxyribonucleic acid extraction material as defined in claim 1, wherein the neutral monomer is N-vinylpyrrolidone, and wherein the polycation is a cationic copolymer including about 30% of the quaternized 1-vinylimidazole monomer and about 70% of the N-vinylpyrrolidone. The conflicting claim 6 recites the deoxyribonucleic acid extraction material as defined in claim 1, wherein the quaternized 1-vinylimidazole monomer is selected from the group consisting of 3-methyl-1-vinylimidazolium chloride, 3-methyl-1-vinylimidazolium methyl sulfate, and 3-ethyl-1-vinylimidazolium ethyl sulfate.
The instant claims do not recite a specific method of how to use a controlled pore glass bead functionalized with a copolymer of 70% N-vinyl pyrrolidone and 30% N-methyl-N'-vinyl imidazolium chloride. The instant claim 14 specifies the use of these beads are to remove the cell free DNA, but does not provide additional limitations, and thus is a generic claim.
As the conflicting claims recite a species of using these particular beads, the conflicting claims anticipate the genus recited in the instant claims of using these beads to remove cell-free DNA from whole blood or plasma.
The conflicting claims do not recite following the extraction of cell free DNA with the removal of nucleic acids of 1000 basepairs or less. As discussed above, the selection of 1000 basepairs or less using controlled pore glass beads is made obvious in view of Blauwkamp and Hoyal-Wrightson as Hoyal-Wrightson teaches the use of functionalized controlled pore glass beads as a method of removing cell free nucleic acids and Blauwkamp teaches this size-selection is useful for identifying pathogenic sequences. 
Therefore, it would have been obvious to use the method of extracting cell free DNA using controlled pore glass beads functionalized with a copolymer of 70% N-vinyl pyrrolidone and 30% N-methyl-N'-vinyl imidazolium chloride with a size selection of 1000 basepairs, as this would be a simple substitution of the methods taught by Blauwkamp and Hoyal-Wrightson, with no evidence of unpredictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.B./Examiner, Art Unit 1675                                                                                                                                                                                                        
/AARON A PRIEST/Primary Examiner, Art Unit 1637